Citation Nr: 1111171	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-47 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

1.	Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine (hereinafter lumbar spine disability) from March 28, 2009 to November 29, 2009.

2.	Entitlement to an initial rating in excess of 20 percent for a lumbar spine disability from November 30, 2009 to January 24, 2010.

3.	Entitlement to an initial rating in excess of 40 percent for a lumbar spine disability from January 25, 2010 to the present.


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 2005 to March 2006 and from March 2008 to March 2009 with various periods of National Guard service as well.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

During the pendency of the appeal, in a February 2010 rating decision, the RO assigned an increased evaluation of 20 percent effective November 30, 2009, and 40 percent effective January 25, 2010 for the Veteran's lumbar spine disability.  The Board notes, with respect to increased ratings, the United States Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.	From March 28, 2009 to November 29, 2009, the preponderance of the medical evidence indicates the Veteran's lumbar spine disability was manifested by complaints of pain and functional impairment, full flexion to 90 degrees, full extension to 30 degrees and muscle spasms not resulting in abnormal gait or spinal contour.  There is no evidence of incoordination, weakness, ankylosis, or incapacitating episodes having a total duration of at least two weeks in a twelve-month period, nor is there evidence of any associated neurological disabilities.

2.	From November 30, 2009 to January 24, 2010, the preponderance of the medical evidence indicates the Veteran's lumbar spine disability was manifested by complaints of pain and functional impairment, flexion limited to 50 degrees, and extension limited to 5 degrees; there is no evidence of incoordination, weakness, ankylosis, or incapacitating episodes having a total duration of at least four weeks in a twelve-month period, nor is there evidence of any associated neurological disabilities.

3.	As of January 25, 2010, the preponderance of the medical evidence indicates the Veteran's lumbar spine disability was manifested by complaints of pain and functional impairment, flexion limited to 2 degrees, and extension limited to 22 degrees; there is no evidence of incoordination, weakness, ankylosis, or incapacitating episodes having a total duration of at least six weeks in a twelve-month period, nor is there evidence of any associated neurological disabilities.


CONCLUSIONS OF LAW

1.	The criteria for an evaluation in excess of 10 percent for a lumbar spine disability from March 28, 2009 to November 29, 2009 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.45, 4.59, 4.71a, Diagnostic Codes 5242 and 5243, General Rating Formula for Diseases and Injuries of the Spine (2010).

2.	The criteria for an evaluation in excess of 20 percent for a lumbar spine disability from November 30, 2009 to January 24, 2010 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.45, 4.59, 4.71a, Diagnostic Codes 5242 and 5243, General Rating Formula for Diseases and Injuries of the Spine (2010).

3.	The criteria for an evaluation in excess of 40 percent for a lumbar spine disability from January 25, 2010 to the present have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.45, 4.59, 4.71a, Diagnostic Codes 5242 and 5243, General Rating Formula for Diseases and Injuries of the Spine (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

During the pendency of the appeal, the VCAA notice requirements were interpreted as follows.  For an increased compensation claim, the veteran must be notified that he must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Additionally, the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (Vazquez-Flores I).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) subsequently held that the notice described in 38 U.S.C. § 5103(a) need not be veteran specific, i.e., it need not notify the veteran of alternative diagnostic codes, and that that the statutory scheme does not require 'daily life' evidence for proper claim adjudication.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (Vazquez-Flores II) (vacating and remanding in part Vazquez-Flores I).  Most recently, the Court clarified that the notice must advise the veteran to submit evidence demonstrating the effect that the worsening of his disability has on his employment.  Vazquez-Flores v. Shinseki, No. 05-0355, (U.S. Vet. App. October 22, 2010) (Vazquez-Flores III).  

The notice requirements were met in this case by a letter sent to the Veteran in April 2009.  This letter advised the Veteran of the information necessary to substantiate his claim and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  This letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  The Veteran was afforded a VA medical examination in May 2009 and January 2010 for his lumbar spine disability claim.  These opinions were rendered by a medical professional following a thorough examination and interview of the appellant and review of the claims file.  The examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The Board notes that the Veteran's lumbar spine disability was originally rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237 for lumbosacral strain.  In a February 2010 rating decision, the RO changed the Veteran's Diagnostic Code to 5243, which relates to intervertebral disc syndrome.  Assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must, however, be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine warrants a 100 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine warrants a 30 percent rating.

Finally, forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.

Note (1):  Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes contained in Diagnostic Code 5243 provides for a 20 percent evaluation when there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent evaluation is contemplated when there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent evaluation is contemplated for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  Id.  Note (2).

March 28, 2009 to November 29, 2009

For the period of March 28, 2009 to November 29, 2009, the Veteran was assigned a 10 percent evaluation for his lumbar spine disability.  Having considered the evidence of record, the Board finds that the Veteran is not entitled to an evaluation in excess of 10 percent for his lumbar spine disability at any point during this period. 

With regard to range of motion testing, a May 2009 VA examination, taking into account pain, noted the Veteran as having full forward flexion to 90 degrees and full extension to 30 degrees.  There was no evidence of further limitation of motion on repetitive testing.

A January 2009 service treatment record reported the Veteran's low back pain had been exacerbated by a recent fall on the shower room floor.  The Veteran reported his back pain was worse in the morning and with any movement.  A later January 2009 service treatment record noted there was minimal tenderness in the L4-L5 area.

Service treatment records from February 2009 reiterated that the Veteran was still suffering from low back pain.  There is a note in a February 2, 2009 record that the Veteran had a flare-up of pain after lifting boxes.  

At the May 2009 VA examination the Veteran reported he had injured his back when he fell in-service.  The Veteran also reported he had tried a prescribed analgesic and physical therapy, but his pain was getting progressively worse.  The May 2009 VA examiner reported there were no abnormalities of the spinal muscle such as guarding, spasm, or tenderness.  The examiner noted no ankylosis and no evidence of fractures of a vertebral body.  The examiner also reviewed x-rays of the lumbar spine and reported no significant abnormalities.  

VA treatment records indicated that the Veteran was seen for physical therapy to try and decrease his low back pain.  A July 2009 record indicated the Veteran was not having pain in his legs and overall his pain was less acute and he was doing a little better.  However, the Veteran did report that he was suffering from muscle spasms in his back.

An August 2009 VA MRI record noted that the Veteran was suffering from a degenerated disc at L4-L5 and at L5-S1.  These resulted in mild spinal stenosis and nerve root narrowing.  

In order to warrant the assignment of a 10 percent rating, a Veteran must have forward flexion greater than 60 degrees, but not greater than 85 degrees.  38 C.F.R. § 4.71a.  At the May 2009 VA examination, the Veteran had full forward flexion to 90 degrees.  Although the Veteran did not meet the requirements for a rating under the range of motion requirements, a July 2009 VA treatment record noted that the Veteran was suffering from muscle spasms.  As such, the RO rated the Veteran's lumbar spine disability at 10 percent disabling since there was evidence that muscle spasms were present, but they did not result in abnormal gait or spinal contour.  An evaluation greater than 10 percent is not warranted as there is no medical evidence of forward flexion of the lumbar spine limited to 60 degrees or less.  Id.  In addition, there is no objective evidence of ankylosis during this period or muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Id.  There is also no evidence that the Veteran suffered from incapacitating episodes having a total duration of at least 2 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Board notes that in evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca, supra.  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  In reviewing the record in its entirety, the Board does not find that the Veteran should be assigned an increased rating due to functional limitations.

Finally, the Board has considered whether a separate evaluation for a neurological disability is warranted.  A January 2009 service treatment record noted the Veteran had no sciatica, no loss of sensation in the lower legs, and no muscle spasms.  At the May 2009 VA examination the Veteran had a negative straight leg test for both legs.  In reviewing the service treatment records there is also no evidence of any neurological disabilities.  In sum, the evidence of record does not establish the presence of neurological disability.  Thus, the Board finds that a separate evaluation for neurological disability is not warranted with respect to the present appeal.

The Board acknowledges the Veteran's contentions that his lumbar spine disability warrants an evaluation greater than 10 percent.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected lumbar spine disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2010).
In light of the above, the Board finds that the Veteran is not entitled to an evaluation in excess of 10 percent for his lumbar spine disability from March 28, 2009 to November 29, 2009.  The Board has considered whether the benefit of the doubt rule applies the Veteran's appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, a preponderance of the evidence is against a higher evaluation; thus, this rule does not apply and the claim for an increased evaluation must be denied.

November 30, 2009 to January 24, 2010

For the period of November 30, 2009 to January 24, 2010, the Veteran was assigned a 20 percent evaluation for his lumbar spine disability.  Having considered the evidence of record, the Board finds that the Veteran is not entitled to an evaluation in excess of 20 percent for his lumbar spine disability at any point during this period. 

In a November 2009 VA treatment record, the Veteran's reported range of motion was forward flexion limited to 50 degrees and extension limited to 5 degrees.  There is no note of further limitation of range of motion due to weakness, lack of endurance, pain, incoordination or fatigability in repetitive testing.

Applying the rating criteria, the above evidence demonstrates the Veteran is not entitled to an evaluation greater than 20 percent for orthopedic manifestations of his lumbar spine disability.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  An evaluation greater than 20 percent is not warranted as there is no medical evidence of forward flexion of the lumbar spine limited to 30 degrees or less.  Id.  In addition, there is no objective evidence of ankylosis of the lumbar spine or of the entire spine during this period.  Id.  There is also no evidence the Veteran suffered from incapacitating episodes having a total duration of at least 4 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

In the same November 2009 VA treatment record the Veteran reported that factors which aggravated his back pain included stooping, bending, and staying in the same position for a prolonged period of time.  The Veteran also reported a pinching feeling which never goes away in any position.  He further reported a burning and squeezing sensation in his lower back, but denied any radiating pain.  The Veteran reported that he only had falls when he stooped over and could not stand back up, and that this had only happened on 3 occasions.  The Veteran also indicated he was taking prescribed medication to help alleviate his pain.  

The Board notes that in evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca, supra.  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  In reviewing the record in its entirety, the Board does not find that the Veteran should be assigned an increased rating due to functional limitations.

The Board has also considered whether a separate evaluation is warranted for a neurological disability from November 29, 2009 to January 25, 2010.  The November 2009 VA examination report stated that the Veteran was not suffering from bowel or bladder problems and he had sensation intact to light touch of the bilateral legs.  There is no other evidence of a neurological disability during this time period.  In sum, the evidence of record does not establish the presence of neurological disability.  Thus, the Board finds that a separate evaluation for neurological disability is not warranted with respect to the present appeal.

As noted above, the Board acknowledges that the Veteran believes his lumbar spine disability warrants a higher rating.  However, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected lumbar spine disability.  See Moray, supra; see also Espiritu, supra; 38 C.F.R. § 3.159(a)(1) and (2) (2010).

As discussed above, the Board finds that the Veteran is not entitled to an evaluation in excess of 20 percent for his lumbar spine disability for the period of November 30, 2009 through January 24, 2010.  The Board has considered whether the benefit of the doubt rule applies the Veteran's appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, a preponderance of the evidence is against a higher evaluation; thus, this rule does not apply and the claim for an increased evaluation must be denied.

As of January 25, 2010 

As of January 25, 2010 the Veteran has been assigned a 40 percent evaluation for his lumbar spine disability.  Having considered the evidence of record, the Board finds that the Veteran is not entitled to an evaluation in excess of 40 percent for his lumbar spine disability from January 25, 2010 forward. 

The Veteran was afforded a VA examination in January 2010.  The Veteran's range of motion, limited by pain, was forward flexion limited to 2 degrees and extension limited to 22 degrees.  The examiner also noted additional loss of range of motion, limited by pain, after 3 repetitions.  

Applying the rating criteria, the above evidence demonstrates the Veteran is not entitled to an evaluation greater than 40 percent for orthopedic manifestations of his lumbar spine disability.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  An evaluation greater than 40 percent is not warranted as there is no objective evidence of ankylosis of the lumbar spine or of the entire spine during this period.  Id.  There is also no evidence the Veteran suffered from incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Veteran reported that he was suffering from constant low back pain which was generally an 8/10 in severity.  The Veteran also reported previous flare-ups when he bent over and could not stand back up; at these times the pain was 9/10 in severity.  However, he also noted that these flare-ups have only happened twice to date.  The Veteran also reported he had 2 incapacitating episodes in the past 12 months where he was told by doctors to go stay in bed and take medications.  The Veteran indicated these incapacitating episodes lasted 3-4 days in duration and had happened most recently 3 months earlier.

The examiner reported that the Veteran walked slowly when not using his cane and his gait seemed antalgic.  However, the examiner did not report any abnormal spinal curvatures, including ankylosis.  The examiner reviewed the MRI from August 2009, discussed above, and noted the degenerative discs at L4-L5 and L5-S1 resulting in mild spinal stenosis and nerve root narrowing.  

The Board notes that in evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca, supra.  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  In reviewing the record in its entirety, the Board does not find that the Veteran should be assigned an increased rating due to functional limitations.

Finally, the Board has considered whether a separate evaluation for a neurological disability is warranted.  At the January 2010 VA examination the Veteran reported no bowel or bladder problems.  During neurological testing the examiner also reported a negative Laseque's sign.  The Board notes that the examiner did report bilateral sciatic radiation of pain; however the examiner ultimately concluded there was no neurological deficit in the extremities except dullness of vibration sense at the left knee.  In sum, the evidence of record does not establish the presence of neurological disability.  Thus, the Board finds that a separate evaluation for neurological disability is not warranted with respect to the present appeal.

As noted above, the Board acknowledges that the Veteran contends his lumbar spine disability should be rated higher than 40 percent disabling.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected lumbar spine disability.  See Moray, supra; see also Espiritu, supra; 38 C.F.R. § 3.159(a)(1) and (2) (2010).

As discussed above, the Board finds that the Veteran is not entitled to an evaluation in excess of 40 percent for his lumbar spine disability from January 25, 2010 forward.  The Board has considered whether the benefit of the doubt rule applies the Veteran's appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.  However, a preponderance of the evidence is against a higher evaluation; thus, this rule does not apply and the claim for an increased evaluation must be denied.

Extra-Schedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability on appeal with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disabilities are inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations, or any, for his lumbar spine disability.  With regard to employment considerations, at the January 2010 VA examination the Veteran indicated that he had lost time due to his lumbar spine disability, however he also reported that he had been working fulltime as a truck driver since he separated from service.  As such, the Board does not find this warrants an extraschedular evaluation.
 
The Veteran contends he has pain when sitting, standing, bending or resting, and he experiences pinching and burning sensations in his back.  As noted above, however, these symptoms were already contemplated in the rating currently assigned.  There is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the Veteran's disability causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they were raised by the Veteran.  The Board finds no provision upon which to assign greater evaluations than as already discussed above.


ORDER

Entitlement to an initial rating in excess of 10 percent for a lumbar spine disability from March 28, 2009 to November 29, 2009 is denied.

Entitlement to an initial rating in excess of 20 percent for a lumbar spine disability from November 30, 2009 to January 24, 2010 is denied.

Entitlement to an initial rating in excess of 40 percent for a lumbar spine disability from January 25, 2010 to the present is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


